Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 
Claims 11-17, 24-26 and 29-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mukhanov et al. (US Pat # 9520180).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 11, Mukhanov et al. teach an array of programmable superconducting cells, each programmable superconducting cell comprising: a current loop formed from a superconducting material (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65, column 12, lines 1-38, Column 13, lines 6-37, Column 23, lines 18-41, Column 26, lines 18-61)

Even though Mukhanov et al. teach a nanowire but silent exclusively about 5 a nanowire constriction formed in the current loop.  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Mukhanov et al. where nanowire device (see specially Fig.10A-10B, Column 17, line 1-5) with superconducting channel is modulated by current injection i.e. nanowire constriction is formed with modulated current in order to increase energy efficiency due to low power dissipation with high speed (see Column 2, lines 1-14)  

Regarding claim 12, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Mukhanov et al. further teach configured for multi-level memory storage (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-62).  

Regarding claim 13, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.


Regarding claim 14, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Mukhanov et al. further teach configured in a crossbar architecture for deep neural network computation (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65).  

Regarding claim 15, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Mukhanov et al. further teach wherein each programmable superconducting cell further 10comprises: a low-impedance shunt connected to the current loop in parallel with the nanowire constriction; an input terminal connected to the current loop; an output terminal connected to the current loop; and  15a biasing arm, resistor, and bias terminal connected to the current loop (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65, column 12, lines 1-38, Column 13, lines 6-37, Column 23, lines 18-41).  

Regarding claim 16, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Mukhanov et al. further teach further comprising: first lines connecting the input terminals in first rows; second lines connecting the output terminals in columns; and third lines connecting the bias terminals in second rows (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65, column 12, lines 1-38, Column 13, lines 6-37).  

Regarding claim 17, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.


Regarding independent claim 24, Mukhanov et al. teach a20aaa method of multiplying or dividing with a programmable superconducting cell, the method comprising: 
applying a current ramp to a biasing terminal that is coupled to a superconducting current loop of the programmable superconducting cell (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65, column 12, lines 1-38, Column 13, lines 6-37, Column 23, lines 18-41, Column 26, lines 18-61); 
integrating an amount of current output from an output terminal coupled to the 25superconducting current loop (see Fig. 18, 19A-B, 22A-22B Column 18 line 29-49 where adder is integrating current).  

Even though Mukhanov et al. teach a nanowire but silent exclusively about having5 a nanowire constriction formed therein.  

However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Mukhanov et al. where nanowire device (see specially Fig.10A-10B, Column 17, line 1-5) with superconducting channel is modulated by current injection i.e. nanowire constriction is formed with modulated current in order to increase energy efficiency due to low power dissipation with high speed (see Column 2, lines 1-14)

Regarding claim 25, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 24 on which this claim depends.
Mukhanov et al. further teach further comprising programming an amount of current circulating in the superconducting current loop (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65, column 12, lines 1-38).  

Regarding claim 26, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 25 on which this claim depends.
Mukhanov et al. further teach wherein the programming comprises causing a nanowire constriction formed in the current loop to transition from a superconducting state to a normal resistive state (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65, column 12, lines 1-38, Column 13, lines 6-37).  

Regarding independent claim 29, Mukhanov et al. teach a method of making a programmable superconducting cell, the method comprising:  20forming a current loop from a superconducting material on a substrate (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65, column 12, lines 1-38, Column 13, lines 6-37, Column 23, lines 18-41, Column 26, lines 18-61); 

Even though Mukhanov et al. teach a nanowire but silent exclusively about 5 forming a nanowire constriction in the current loop.  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Mukhanov et al. where nanowire device (see specially Fig.10A-10B, Column 17, line 1-5) with superconducting channel is modulated by current injection i.e. nanowire constriction is formed with modulated current in order to increase energy efficiency due to low power dissipation with high speed (see Column 2, lines 1-14).

Regarding claim 30, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 29 on which this claim depends.
Mukhanov et al. further teach further comprising forming a low-impedance shunt connected to the current loop in parallel with the nanowire constriction (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65).  

Regarding claim 31, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 29 on which this claim depends.


Regarding claim 32, Mukhanov et al. teach all claimed subject matter as applied in prior rejection of claim 31 on which this claim depends.
Mukhanov et al. further teach wherein the current loop, nanowire constriction, input terminal, biasing terminal, and output terminal are all formed from a same material (see Fig. 7A-10A-12B, Column 17, line 1-11, column 10, lines 49-58, Column 11, lines 57-65, column 12, lines 1-38, Column 13, lines 6-37, Column 23, lines 18-41).

Response to Arguments
Applicant's arguments related to claim 11, 24 and 29 filed 01/15/2021 have been fully considered but they are not persuasive.
Applicant argues (see page 8 of remarks) that Mukhanov et al. do not disclose, "a nanowire constriction formed in the current loop". Examiner respectfully disagrees with this statement.

First, as the claim did not specify further regarding the limitation “constriction”, examiner interpreted the limitation as broadly as possible where the word “constriction”  mean becoming narrower or tightening. So, the limitation “nanowire constriction formed” clearly indicate the nanowire becoming narrower or tightening.
Second, the limitation “current loop” also would be interpreted broadly where it can be open loop / close loop or any kind of loop.
In Fig.10A-10B, Column 17, line 1-5, Mukhanov et al. teach superconducting channel getting narrower modulated by gate current injection. So, the limitations are actually taught by Mukhanov et al. and the rejection is maintained. 

Allowable Subject Matter
Rejection of Claims 1, 4-10, 18-21, 23 are withdrawn and now allowed (see OA on 10/15/2020 and remarks on 01/15/2021) and claim 27-28 are previously allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is (571)273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824